Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00327-CR

                             Shelton Ray DAVISON,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 399th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2014CR2186
                    Honorable Ray Olivarri, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED July 2, 2014.


                                         _________________________________
                                         Patricia O. Alvarez, Justice